DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/08/2021, 09/23/2020 and 03/17/2020 have been considered by the examiner.  
Status of Claims
3.	Acknowledgement is made to applicant's amendment of claims 1, 3-5, and 7-9. Claim 10 is a new addition. Claims 1-10 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d): 
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim 

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 9 recites the limitation “a heavy truck tire comprising a tread according to claim 1”. This limitation does not further limit the “heavy truck tire tread” as recited in parent claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Knauff et al. (WO 2019/066839 A1), in view of Hiraishi (US 2018/0162166 A1).
Regarding claims 1-3, 9, Knauff teaches a heavy duty truck tire having less abnormal wear due to an improved tread feature of alternating zones of different hysteresis materials, see [0015]. The tire is configured to have a longitudinal direction; a lateral direction; a thickness direction; and a tread pattern, see FIGS. 1, 5. The tread pattern comprising: longitudinal grooves which delimit longitudinal ribs, wherein two of the longitudinal grooves are shoulder grooves, see FIG. 5; and
a pair of opposing tread edges spaced apart along the lateral direction; and
a pair of solid shoulder ribs (72, 84), each shoulder rib being adjacent to a respective tread edge of the pair of tread edges and comprising sipes which extend completely across the shoulder rib from the tread edge to the respective shoulder groove, at an angle relative to the lateral direction of the tread.
Knauff does not explicitly disclose the shoulder ribs sipes are full depth sipes; wherein an average sipe angle over a center portion of the shoulder ribs is greater than 30° in absolute value; over a center portion of the shoulder ribs is less than 70° in absolute value; over a center portion of the shoulder ribs is greater than 30° and less than 55° in absolute value.
However, with guidance provided by the figures:
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is obvious that with respect to the axial direction of the tire the shoulder sipes make an angle greater than 30° in absolute value. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder sipes of Knauff to make an angle greater than 30°; since Hiraishi discloses a tread pattern having such angled sipes provides on a wet road surface, absorption of moisture into the sipes within the ground contact region, which can be easily discharged to the tread edge sides. And where the angle is 30° - 60° wrt to circumferential side – (corresponds to wrt axial direction of 60° - 30°) which meets the claimed greater than 30°, less than 70° and between 35° - 55°. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claim 4, modified Knauff teaches sipe angle is less than 30° in absolute value at a point where the sipes exits the shoulder rib towards the tread edge; as best depicted in FIG. 5 where the point where the shoulder sipes exits the tread edge the sipes are disposed at an angle of generally 0°; which meets the claimed less than 30°.
Regarding claim 8, modified Knauff teaches the sipes are oriented relative to the rolling direction (RD) .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Knauff et al. (WO 2019/066839 A1), in view of Hiraishi (US 2018/0162166 A1) as applied to claim 1 above, and further in view of Bull (US 2,094,636). 
Regarding claims 5-6, modified Knauff does not explicitly disclose the claimed ratio between the sipe depth and distance between consecutive sipes.
Bull discloses a tread pattern suitable for suppressing uneven tread wear by the use of slits – (construed a sipes). The slits are disposed across the tread to include the shoulder portions thereof. The slits are further configured to have a depth be the same as the groove 11/32 in and spaced apart 3/16 in – 5/16 in. Therefore, the slit depth, 0.34375 / slit distance range, 0.1875 in – 0.3125 in, gives a ratio range of 1.8 – 1.1, which meets the claimed at least 0.3 and between 0.5 and 1.5. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knauff et al. (WO 2019/066839 A1), in view of Hiraishi (US 2018/0162166 A1) as applied to claim 1 above, and further in view of at least one of Maehara (US 2014/0130949 A1), or Shibata. 
Regarding claim 7, modified Knauff does not explicitly disclose the shoulder sipe exits into a shoulder notch of the shoulder rib towards the tread edge.
However, with guidance provided by the figures:
[AltContent: arrow][AltContent: textbox (Sipe)][AltContent: textbox (Notch)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


It is obvious that the shoulder sipes exits the tread edges into notches disposed in the shoulder tread edge region. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder ribs and shoulder sipes of Knauff in the claimed manner: since Maehara discloses a tire tread pattern having notches disposed on the tread edge is suitable for improving the axial rigidity of the shoulder land portion wrt the circumferential direction of the tire, while also improving drainage of the tread pattern, see [0101]-[0102]; or since Shibata discloses a tire tread pattern having slots 18 – (construed as notches) disposed on the tread edge is suitable for allowing water-containing snow, ice, and the like cut from snowy and icy roads to be smoothly discharged from a shoulder sipe 13 to the tread edge Te side therethrough, see [0054].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knauff et al. (WO 2019/066839 A1), in view of Hiraishi (US 2018/0162166 A1), in view of at least one of Maehara (US 2014/0130949 A1), or Shibata (EP 3378678 B1).
Regarding claim 10, Knauff teaches a heavy duty truck tire having less abnormal wear due to an improved tread feature of alternating zones of different hysteresis materials, see [0015]. The tire is configured to have a longitudinal direction; a lateral direction; a thickness direction; and a tread pattern, see FIGS. 1, 5. The tread pattern comprising: longitudinal grooves which delimit longitudinal ribs, wherein two of the longitudinal grooves are shoulder grooves, see FIG. 5; and
a pair of opposing tread edges spaced apart along the lateral direction; and
a pair of solid shoulder ribs (72, 84), each shoulder rib being adjacent to a respective tread edge of the pair of tread edges and comprising sipes which extend completely across the shoulder rib from the tread edge to the respective shoulder groove, at an angle relative to the lateral direction of the tread.
Knauff does not explicitly disclose the shoulder ribs sipes have an average sipe angle over a center portion of the shoulder ribs be greater than 30° in absolute value; or have the shoulder sipe exit into a shoulder notch of the shoulder rib towards the tread edge.
However, with guidance provided by the figures:
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is obvious that with respect to the axial direction of the tire the shoulder sipes make an angle greater than 30° in absolute value. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder sipes of Knauff to make an angle greater than 30°; since Hiraishi discloses a tread pattern having such angled sipes provides on a wet road surface, absorption of moisture into the sipes within the ground contact region, which can be easily discharged to the tread edge sides. And where the angle is 30° - 60° wrt to circumferential side – (corresponds to wrt axial direction of 60° - 30°) which meets the claimed greater than 30°. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges 
Moreover, with guidance provided by the figures:
[AltContent: arrow][AltContent: textbox (Sipe)][AltContent: textbox (Notch)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


It is obvious that the shoulder sipes exits the tread edges into notches disposed in the shoulder tread edge region. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoulder ribs and shoulder sipes of Knauff in the claimed manner: since Maehara discloses a tire tread pattern having notches disposed on the tread edge is suitable for improving the axial rigidity of the shoulder land portion wrt the circumferential direction of the tire, while also improving drainage of the tread pattern, see [0101]-[0102]; or since Shibata discloses a tire tread pattern having slots 18 – (construed as notches) disposed on the tread edge is suitable for allowing water-containing snow, ice, and the like cut from snowy and icy roads to be smoothly discharged from a shoulder sipe 13 to the tread edge Te side therethrough, see [0054].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749